Exhibit 10.2

 

TRANSITION AGREEMENT

 

THIS TRANSITION AGREEMENT (this “Agreement”) is made by and between DAN W.
MATTHIAS (“Executive”) and MOTHERS WORK, INC. (the “Company”). This Agreement is
entered into on September 26, 2008.

 

WHEREAS, Executive has been employed by the Company in the capacity of Chief
Executive Officer under the Second Amended and Restated Employment Agreement by
and between the Company and Executive dated March 2, 2007 (the “Employment
Agreement”); and

 

WHEREAS, Executive has served on the Company’s Board of Directors (the “Board”);
and

 

WHEREAS, Executive has announced his intention to retire from employment with
the Company; and

 

WHEREAS, the Company desires to provide for a smooth transition of the position
of Chief Executive Officer and for Executive to continue to serve as a Board
member, with the title of Non-Executive Chairman; and

 

WHEREAS, the Company believes it is in the best interests of the Company and its
stockholders to enter into this Agreement.

 

NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:

 

1.             Resignation and Transition.

 

1.1.          Effective on September 30, 2008 (the “Resignation Date”),
Executive hereby resigns (i) as an employee of the Company and as its Chief
Executive Officer, and (ii) from all other positions Executive currently holds
as an employee and officer of the Company or any of its subsidiaries.

 

1.2.          For the period commencing on the Resignation Date and ending on
September 30, 2012 (the “Transition Period”), Executive will remain available to
the Company, when and as reasonably requested by the Board or the Company’s
Chief Executive Officer, to assist in the transition of Executive’s duties to
his successor, and will make himself available to the executive management of
the Company with respect to strategic planning, corporate development and other
matters as reasonably requested by the Board or the Company’s Chief Executive
Officer. The Company will exercise reasonable efforts to schedule the time and
place for the performance of such advisory services pursuant to this Section 1.2
so as to not unduly interfere with the Executive’s personal and other
professional and employment obligations.

 

1.3.          Following the Resignation Date, Executive will continue to serve
as a Board member and will have the title of Non-Executive Chairman. The Company
will exercise

 

--------------------------------------------------------------------------------


 

reasonable best efforts to cause Executive to be nominated and re-elected to the
Board for the period ending on the earlier of the occurrence of a Change in
Control (as defined in Section 2.2) or the expiration of the Transition Period.

 

2.             Payments and Benefits. In connection with the resignation from
his position, and in consideration of the Executive’s entering into this
Agreement and providing the services described in Section 1, Executive will be
entitled to the following:

 

2.1.          Consideration for Board and Advisory Service. In consideration of
Executive’s providing advisory services to the Company pursuant to Section 1.2,
and the Executive’s service on the Board pursuant to Section 1.3 during the
Transition Period, Executive will be paid an annual retainer of $200,000,
payable in bi-weekly installments (the “Retainer”). The Retainer will be the
only consideration payable to the Executive for his service on the Board and his
performance of advisory services and, therefore, Executive will not receive any
meeting fees, equity awards, committee service fees or any other compensation
that may be payable to other Board members. If Executive resigns from the Board,
declines to stand for re-election to the Board or is removed from the Board for
cause (as such term is used in the Company’s By-Laws), Executive’s entitlement
to payment pursuant to this Section 2.1 will immediately cease. If the
Executive’s service to the Board ceases because Executive is not re-elected or
is removed from the Board (other than for cause), the Executive will continue to
provide advisory services to the Company pursuant to Section 1.2 and will be
entitled to receive the Retainer for the remainder of the Transition Period. In
the event of a Change in Control (as defined below in Section 2.2) while
Executive remains in service to the Company (whether as a Board member or
advisor), the unpaid portion of the Retainer that would otherwise be payable
during the remainder of the Transition Period will be accelerated and paid in a
single lump sum within 5 business days of such Change in Control. In the event
of the Executive’s death while he is in service to the Company (whether as a
Board member or advisor), the unpaid portion of the Retainer that would
otherwise be payable during the remainder of the Transition Period will be
accelerated and paid in a single lump sum to Executive’s designated beneficiary
(or, in the absence of a designated beneficiary, Executive’s spouse, or if
Executive is unmarried at the time of his death, his estate) within 30 business
days of his death.

 

2.2.          Supplemental Retirement Agreement. The Company and Executive
acknowledge and agree that the Supplemental Retirement Agreement by and between
the Company and Executive dated March 2, 2007  (the “SERP”) is hereby amended to
provide for the payment in the amounts and on the dates indicated below:

 

Payment Date

 

Payment Amount

 

April 1, 2009

 

$

960,000

 

July 1, 2009

 

$

600,000

 

January 1, 2010

 

$

300,000

 

April 1, 2010

 

$

300,000

 

July 1, 2010

 

$

300,000

 

October 1, 2010

 

$

300,000

 

January 1, 2011

 

$

150,000

 

April 1, 2011

 

$

150,000

 

July 1, 2011

 

$

150,000

 

October 1, 2011

 

$

150,000

 

January 1, 2012

 

$

150,000

 

April 1, 2012

 

$

150,000

 

July 1, 2012

 

$

150,000

 

October 1, 2012

 

$

150,000

 

 

2

--------------------------------------------------------------------------------


 

(i)            Executive is fully vested in his right to the payments specified
in the foregoing schedule. In the event of Executive’s death prior to the
payment of all such amounts, any unpaid installments will be paid, at the same
time(s) specified in the foregoing schedule, to Executive’s designated
beneficiary (or, in the absence of a designated beneficiary, Executive’s spouse,
or if Executive is unmarried at the time of his death, his estate). In the event
of a Change in Control (as defined below) prior to the payment of all such
amounts, any unpaid installments will be accelerated and paid in a single lump
sum, within 5 business days following such Change in Control. The parties
acknowledge that this amendment is intended to be a transition election
permitted under Section 409A of the Internal Revenue Code of 1986, as amended,
on or before December 31, 2008.

 

(ii)           The Trust Agreement for Supplemental Retirement Agreements dated
April 27, 2007 (the “Trust”) between the Company and Wachovia Bank (the
“Trustee”) will remain in full force and effect, and the Trustee will continue
to hold the letter(s) of credit contemplated by the letter dated May 20, 2008 by
and among the Executive, Rebecca C. Matthias and the Trustee, while any amounts
payable under the SERP remain unpaid. As soon as reasonably practicable, but in
any event within 30 days following the Resignation Date, the aggregate amount of
such letter(s) of credit attributable to Executive’s SERP accrual will be
increased to an amount equal to the sum of the installments listed on the
foregoing schedule. Thereafter, such letter(s) of credit will be maintained in
an aggregate amount not less than the sum of any then remaining unpaid
installments.

 

(iii)          Executive acknowledges and agrees that the payments described in
this Section 2.2 constitute a complete satisfaction of all his rights under the
SERP, that no other benefits will accrue to him and no other payments will be
made to him in respect of the SERP.

 

(iv)          For purposes of this Agreement, “Change in Control” will have the
meaning given it in the Employment Agreement, except that no event or
transaction will constitute a “Change in Control” unless it also constitutes a
change in control event within the meaning of Treas. Reg. § 1.409A-3(i)(5) or
any successor provision.

 

2.3.          Fringe Benefits, etc. During the period with respect to which the
Retainer is payable, Executive will be entitled to a continuation of the
benefits described in Sections 1, 3 and 7 of Schedule A to the Employment
Agreement and to reasonable computer and communication support consistent with
that now provided. In addition, Executive will be

 

3

--------------------------------------------------------------------------------


 

entitled to the health plan continuation coverage rights described in
Section 9.3(c)(iii) of the Employment Agreement.

 

2.4.          Equity Grants. Executive’s service as a Board member or advisor
will be counted as service for purposes of the vesting and survival of all
equity incentives granted to Executive by the Company prior to the date hereof.

 

3.             No Additional Benefits. Executive acknowledges and agrees that:
(i) the execution of this Agreement and payments made hereunder will constitute
satisfaction in full of the Company’s obligations under the Employment Agreement
and the SERP; (ii) except as expressly provided herein, Executive’s coverage
under any benefit plan, program, policy or arrangement sponsored or maintained
by the Company will cease and be terminated as of the Resignation Date, except
to the extent provided by Section 4.3; (iii) he has no entitlement under any
other severance or similar arrangement maintained by the Company; and
(iv) except as otherwise provided specifically in this Agreement, the Company
does not and will not have any other liability or obligation to Executive.

 

4.             Executive’s Release.

 

4.1.          Executive hereby fully and forever releases and discharges the
Company, its parent and subsidiary corporations and each of their predecessors,
successors, assigns, stockholders, affiliates, officers, directors, trustees,
employees, agents and attorneys, past and present (the Company and each such
person or entity is referred to as a “Released Person”) from any and all claims,
demands, liens, agreements, contracts, covenants, actions, suits, causes of
action, obligations, controversies, debts, costs, expenses, damages, judgments,
orders and liabilities, of whatever kind or nature, direct or indirect, in law,
equity or otherwise, whether known or unknown, arising through the date of this
Agreement out of Executive’s employment by the Company or the cessation thereof,
including, but not limited to, any claims for relief or causes of action under
the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., or any other
federal, state or local statute, ordinance or regulation regarding
discrimination in employment and any claims, demands or actions based upon
alleged wrongful or retaliatory discharge or breach of contract under any state
or federal law.

 

4.2.          Executive expressly represents that he has not filed a lawsuit or
initiated any other administrative proceeding against a Released Person and that
he has not assigned any claim against a Released Person. Executive further
promises not to initiate a lawsuit or to bring any other claim against the other
arising out of or in any way related to Executive’s employment by the Company or
the termination of that employment. This Agreement will not prevent Executive
from filing a charge with the Equal Employment Opportunity Commission (or
similar state agency) or participating in any investigation conducted by the
Equal Employment Opportunity Commission (or similar state agency); provided,
however, that any claims by Executive for personal relief in connection with
such a charge or investigation (such as reinstatement or monetary damages) would
be barred.

 

4.3.          The foregoing will not be deemed to release the Company from
(i) claims solely to enforce Section 14 of the Employment Agreement, (ii) claims
for benefits (not including severance benefits) under the Company’s employee
welfare benefit plans and 401(k) 

 

4

--------------------------------------------------------------------------------


 

plan, subject to the terms and conditions of those plans, or (iii) claims for
indemnification under the Company’s By-Laws.

 

5.             Company Release.

 

5.1.          The Company hereby fully and forever releases and discharges the
Executive and his executors, administrators and heirs from any and all claims,
demands, liens, agreements, contracts, covenants, actions, suits, causes of
action, obligations, controversies, debts, costs, expenses, damages, judgments,
orders and liabilities, of whatever kind or nature, direct or indirect, in law,
equity or otherwise, whether known or unknown, arising through the date of this
Agreement out of Executive’s service to the Company or the cessation thereof.

 

5.2.          The Company expressly represents that it has not filed a lawsuit
or initiated any other administrative proceeding against Executive and that it
has not assigned any claim against Executive. The Company further promises not
to initiate a lawsuit or to bring any other claim against Executive arising out
of or in any way related to Executive’s service to the Company or the
termination thereof.

 

5.3.          The foregoing will not be deemed to release Executive from claims
(i) to enforce Sections 7, 8 and 21 of the Employment Agreement, (ii) arising
from acts or omissions by Executive that would constitute a crime, or (iii) that
are not known to any member of the Board or executive management, other than
Executive or Rebecca Matthias (provided that a claim will be deemed known if the
basis for each material element of the claim could have been ascertained by the
Board or executive management, other than Executive or Rebecca Matthias, prior
to the date hereof upon reasonable inquiry).

 

6.             Restrictive Covenants. Executive acknowledges that the
restrictive covenants contained in Section 7, 8 and 21 of the Employment
Agreement, as amended by this Section 6, will survive the termination of his
employment and service on the Board. Executive affirms that those restrictive
covenants are reasonable and necessary to protect the legitimate interests of
the Company, that he received adequate consideration in exchange for agreeing to
those restrictions and that he will abide by those restrictions. The Company and
Executive acknowledge and agree that the term “Restricted Period,” as used in
the Employment Agreement, will hereafter be construed to mean the period of
Executive’s service to the Company in any capacity (including service as a Board
member or advisor) and the two-year period following the cessation of that
service.

 

7.             Non-Disparagement. Executive will not disparage any Released
Person or otherwise take any action which could reasonably be expected to
adversely affect the personal or professional reputation of any Released Person.
Similarly, the Company (meaning, solely for this purpose, the executive officers
and directors of the Company and other persons authorized to make official
communications on behalf of the Company) will not disparage Executive or
otherwise take any action which could reasonably be expected to adversely affect
the personal or professional reputation of Executive. Notwithstanding the
foregoing, in no event will any legally required disclosure or action be deemed
to violate this paragraph, regardless of the content of such disclosure or the
nature of such action.

 

5

--------------------------------------------------------------------------------


 

8.             Cooperation. Executive further agrees that, subject to
reimbursement of his reasonable expenses, he will cooperate fully with the
Company and its counsel with respect to any matter (including litigation,
investigations, or governmental proceedings) in which Executive was in any way
involved during his employment with the Company. Executive will render such
cooperation in a timely manner on reasonable notice from the Company, provided
that the Company will attempt to limit the need for Executive’s cooperation
under this paragraph so as not to unduly interfere with his other personal and
professional or employment commitments.

 

9.             Rescission Right. Executive expressly acknowledges and recites
that (i) he has read and understands the terms of this Agreement in its
entirety, (ii) he has entered into this Agreement knowingly and voluntarily,
without any duress or coercion; (iii) he has been advised orally and is hereby
advised in writing to consult with an attorney with respect to this Agreement
before signing it; (iv) he was provided 21 calendar days after receipt of the
Agreement to consider its terms before signing it; and (v) he is provided 7
calendar days from the date of signing to terminate and revoke this Agreement,
in which case this Agreement will be unenforceable, null and void. Executive may
revoke this Agreement during those 7 days by providing written notice of
revocation to the Company at the address specified in Section 16 of the
Employment Agreement.

 

10.           Miscellaneous.

 

10.1.        Tax Withholding. All payments (or transfers of property) to
Executive will be subject to tax withholding in accordance with applicable law.

 

10.2.        No Admission of Liability. This Agreement is not to be construed as
an admission of any violation of any federal, state or local statute, ordinance
or regulation or of any duty owed by the Company to Executive. There have been
no such violations, and the Company specifically denies any such violations.

 

10.3.        Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law. However, if any provision of this Agreement is held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Agreement will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.

 

10.4.        Entire Agreement; Amendments. Except as otherwise provided herein,
this Agreement contains the entire agreement and understanding of the parties
hereto relating to the subject matter hereof, and merges and supersedes all
prior and contemporaneous discussions, agreements and understandings of every
nature relating to the subject matter hereof. This Agreement may not be changed
or modified, except by an agreement in writing signed by each of the parties
hereto.

 

10.5.        Governing Law. This Agreement will be governed by, and enforced in
accordance with, the laws of the State of Delaware, without regard to the
application of the principles of conflicts of laws.

 

6

--------------------------------------------------------------------------------


 

10.6.        Successors and Assigns. This Agreement shall inure to the benefits
of and be binding upon the Company and the Executive and their respective
successors, executors, administrators, heirs and assigns, except that the
parties obligations hereunder may not be assigned without the prior written
consent of the other party. Notwithstanding the foregoing, without the
Executive’s consent, the Company may assign its benefits and rights under the
restrictive covenants contained in Section 7, 8 and 21 of the Employment
Agreement to any successor to all or substantially all of its assets and
business by means of liquidation, dissolution, merger, consolidation, transfer
of assets, or otherwise.

 

10.7.        Counterparts and Facsimiles. This Agreement may be executed,
including execution by facsimile signature, in multiple counterparts, each of
which will be deemed an original, and all of which together will be deemed to be
one and the same instrument.

 

[Signature page follows.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has executed this Agreement, in each case
on the date first indicated above.

 

 

MOTHERS WORK, INC.

 

 

 

 

 

By:

/s/ Edward M. Krell

 

 

 

Name & Title:

Edward M. Krell

 

 

Chief Operating Officer

 

 

 

 

 

DAN W. MATTHIAS

 

 

 

 

 

/s/ Dan W. Matthias

 

8

--------------------------------------------------------------------------------